1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
     Attorney for Defendant
6    JONATHAN SHANE BLAKELEY
7                                 IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                      ) Case No. 2:19-CR-0172-JAM
10                                                  )
                     Plaintiff,                     ) STIPULATION AND ORDER TO CONTINUE
11                                                  ) STATUS CONFERENCE
            vs.                                     )
12                                                  ) Date: January 14, 2020
     JONATHAN SHANE BLAKELEY,                       ) Time: 9:15 a.m.
13                                                  ) Judge: Hon. John A. Mendez
                     Defendant.                     )
14                                                  )
                                                    )
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Assistant United States Attorney Timothy Delgado, attorney for Plaintiff and
18   Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19   for Jonathan Shane Blakeley, that the status conference, currently scheduled for January 14,

20   2020, be continued to April 14, 2020 at 9:15 a.m.

21           The reason for the continuance is that defense counsel requires more time to review
22   discovery, discuss discovery with her client, and to conduct an investigation. In addition,
23   defense counsel is in trial beginning March 2, 2020 that may last 2-3 weeks, and government

24   counsel is in trial beginning April 6, 2020.
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded of this order’s date through and including April 14, 2020; pursuant to 18 U.S.C. §3161
26
     (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
27
     based upon continuity of counsel and defense preparation.
28
     Stipulation to Continue Status Conference        -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4    Dated: January 10, 2020                       HEATHER E. WILLIAMS
                                                   Federal Defender
5
                                                   /s/ Mia Crager
6                                                  MIA CRAGER
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8
9    Dated: January 10, 2020
                                                   McGREGOR W. SCOTT
10                                                 United States Attorney

11                                                 /s/ Timothy Delgado
                                                   TIMOTHY DELGADO
12                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference       -2-
1                                                ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including April
9    14, 2020, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the January 14, 2020 status conference shall be continued until April 14, 2020, at 9:15
13   a.m.
14
15   Dated: January 10, 2020                                   /s/ John A. Mendez____________
                                                               HON. JOHN A. MENDEZ
16
                                                               United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference           -3-
